                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MARIBEL ROSARIO,

                    Plaintiff,

v.                                                   Case No: 6:19-cv-410-Orl-40LRH

WATERMARK LLC,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on periodic review. The United States Magistrate

Judge has submitted a report recommending that the case be dismissed without

prejudice.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed April 1, 2019 (Doc. 4), is ADOPTED

and CONFIRMED and made a part of this Order.

      2.     The case is DISMISSED without prejudice for failure to prosecute.

      3.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on April 19, 2019.
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        2
